Citation Nr: 1524931	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-31 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service-Disabled Veterans Insurance (RH) under 38 U.S.C.A § 1922(a).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to April 1992, from May 2002 to April 2003, and from January 2005 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative denial of the Veteran's application for Service-Disabled Veterans Insurance (RH).

In August 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for lactose deficiency has been raised by the record in a September 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was granted service connection and a disability evaluation of 10 percent for traumatic brain injury (TBI) in a March 2009 rating decision; notification of that decision was issued on April 1, 2009.

2.  In a December 2010 rating decision, the RO found that the March 2009 rating decision was clearly and unmistakably erroneous as to grant of service connection for traumatic brain injury with a 10 percent disability evaluation; notification of that decision was issued on January 26, 2011.

3.  Due to the RO's finding of clear and unmistakable error in the March 2009 rating decision, notice provided to the Veteran on April 1, 2009, regarding eligibility for RH insurance and related benefits was inadequate, and therefore, invalid.

4.  The Veteran filed his application for RH insurance on September 27, 2011.


CONCLUSION OF LAW

The criteria for eligibility for service-disabled Veterans Insurance (RH) have been met.  38 U.S.C.A. § 1922A (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service-disabled Veterans insurance.

A Veteran is eligible for service disabled Veterans insurance (RH) if he was released from active service on other than dishonorable conditions after April 25, 1951, and has a service-connected disability rated at 10 percent disabling or more. The Veteran otherwise must be in good health and insurable if not for the service-connected disability. The Veteran must apply for RH within two years from the date that service connection is determined by VA. 38 U.S.C.A. § 1922 (West 2014). The period of time for application is not dependent on the effective date of service connection.

The Board notes that the Veteran was initially granted service connection and a disability evaluation of 10 percent for traumatic brain injury in a March 2009 rating decision.  The Veteran was notified of that decision on April 1, 2009.  However, in a December 2010 rating decision, the RO found that the March 2009 rating decision was clearly and unmistakably erroneous "when it granted service connection for traumatic brain injury with headaches...with an evaluation of 10 percent effective August 31, 2008.  Specifically, an internal review of the Veteran's file shows that the VA examination relied on for the March 2009 rating decision was insufficient as it did not follow the TBI guidelines.  The Veteran was provided a new, adequate examination in January 2010.  Based on the results of that examination, the RO found that the Veteran's TBI disability would have warranted a 70 percent rating.  Notification of the December 2010 decision was issued on January 26, 2011.

The Board finds that due to the material error found with the March 2009 rating decision, the Veteran was not properly informed of his eligibility for certain provisions of RH insurance under 38 U.S.C.A. § 1922A.  This is particularly true in this case, where the Veteran has asserted that had he been aware of his entitlement to a 100 percent rating (which resulted from the proper award of a 70 percent rating for TBI) in March 2009, he would have applied for RH insurance at that time. The Board finds the Veteran's testimony to be credible and believable as to why he did not apply for RH insurance until September 2011, as his sincerity was evident during his Board hearing.

Because the notice provided to the Veteran on April 1, 2009, regarding RH insurance and related benefits was inadequate, it was therefore invalid.  The notification letter provided to the Veteran on January 26, 2011, correctly informed the Veteran of his service connection for TBI, applicable disability rating, and eligibility for RH insurance.

Accordingly, the appropriate deadline for the Veteran's application for RH insurance was January 26, 2013.  The Veteran filed his application for RH insurance on September 27, 2011, well within the two-year deadline.

Therefore, the Board finds that the Veteran is entitled to service-disabled Veterans insurance (RH).



ORDER

Entitlement to Service-Disabled Veterans Insurance (RH) under 38 U.S.C.A § 1922(a) is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


